Citation Nr: 1041342	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
generalized anxiety disorder.

2. Entitlement to service connection for hearing loss of the 
right ear.

3. Entitlement to an initial compensable disability rating for 
hearing loss of the left ear.

4. Entitlement to a disability rating in excess of 20 percent for 
type II diabetes mellitus with bilateral cataracts and erectile 
dysfunction.

5. Entitlement to a separate compensable disability rating for 
erectile dysfunction, as associated with service-connected type 
II diabetes mellitus.

6. Entitlement to a separate compensable disability rating for 
bilateral cataracts, as associated with service-connected type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1968, to include service in Vietnam from June 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which in pertinent part continued a 20 percent 
disability rating for type II diabetes mellitus with bilateral 
cataracts and erectile dysfunction; granted service connection 
for hearing loss of the left ear, assigning a noncompensable 
rating; denied service connection for hearing loss of the right 
ear; and denied service connection for PTSD.  

In July 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

During the pendency of this appeal, the Court held in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), that although the appellant's 
claim identified PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including the claimant's description of the 
claim, the symptoms the claimant describes, and the information 
the claimant submits or that VA obtains in support of the claim.  
Reasonably, the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever that is, causes him.  
In this case, although the Veteran's claim has previously been 
identified and developed as entitlement to service connection for 
PTSD, the record also contains a diagnosis of generalized anxiety 
disorder.  See QTC psychiatric examination report, May 2008.  The 
Board therefore finds that his claim reasonably encompasses other 
acquired psychiatric disorders, including not only PTSD, but also 
generalized anxiety disorder.  Accordingly, the Board has 
recharacterized the issue on appeal to more accurately represent 
the Veteran's claim.

The record reflects that the RO previously issued rating 
decisions in August 2005 and February 2007 denying service 
connection for hypertension.  The February 2007 rating decision 
also granted service connection for peripheral neuropathy of the 
right upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the left upper extremity, evaluated as 
10 percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 10 percent disabling; and peripheral 
neuropathy of the left lower extremity, evaluated as 10 percent 
disabling.  The peripheral neuropathies were found to be 
associated with the Veteran's service-connected type II diabetes 
mellitus.  The Board notes that the Veteran did not initiate a 
timely appeal as to the denial of service connection for 
hypertension or the assigned separate ratings for the peripheral 
neuropathies.  However, a May 2008 QTC examination report has 
since indicated that the Veteran has essential hypertension that 
was aggravated by diabetes.  Moreover, the Veteran has testified 
at the July 2010 hearing that the neuropathy in his right lower 
extremity had worsened.  In this regard, the Board finds that the 
issues of entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity and service connection 
for hypertension as associated with type II diabetes mellitus 
have been raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability of the 
right ear for VA purposes.

2. The Veteran's left ear hearing loss disability has been 
manifested by hearing loss corresponding to auditory acuity level 
II in the left ear, per Table VI of the VA schedule of ratings.  

3. The Veteran's diabetes mellitus has been manifested by the 
need for insulin, oral hypoglycemic agents and dietary 
restrictions, but his physical activity has not been clinically 
regulated.

4. The Veteran's erectile dysfunction has been manifested by 
impotence, but no penile deformity.

5. The Veteran's bilateral cataracts have been manifested by a 
corrected visual acuity of 20/25 bilaterally.  


CONCLUSIONS OF LAW

1. A hearing loss disability of the right ear was not incurred in 
or aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

2. The criteria for an initial compensable rating for a hearing 
loss disability of the left ear are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 (2010).

3. The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.119, 
Diagnostic Code 7913 (2010).

4. The criteria for a separate compensable disability rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

5. The criteria for a separate compensable disability rating for 
bilateral cataracts have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6028, 6069 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claims, letters dated in October 2007 and November 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claims, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claims with appropriate evidence.  
In addition, the letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

The Veteran was given proper notice of the Vazquez requirements 
pursuant to his diabetes mellitus claim in a November 2008 letter 
and given ample opportunity to respond.  Subsequently, the claim 
was readjudicated in an April 2009 statement of the case (SOC).  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

With respect to service connection claims, the duty to assist 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  If VA provides a claimant with an examination in a 
service connection claim, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA audiological examination in May 
2008.  The Board finds this opinion to be comprehensive and 
sufficient in addressing the matter of current disability.  In 
this regard, it is noted that the opinion was rendered by an 
audiologist following a thorough examination and interview of the 
Veteran.  The opinion rendered by the examiner is supported by 
objective and clinical findings.  The Board, therefore, concludes 
that the May 2008 examination report is adequate upon which to 
base a decision on the service connection issue.  See Barr, 
supra.

As to increased or higher initial rating claims, the duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the Veteran an appropriate QTC diabetes mellitus 
examination in May 2008 and a QTC eye examination in August 
2008.  The Board finds these opinions to be comprehensive and 
sufficient in addressing the severity of the Veteran's diabetes 
and associated complications.  In this regard, it is noted that 
the opinions were rendered by a medical professional following a 
thorough examination and interview of the Veteran.  Although the 
Veteran testified at the July 2010 Travel Board hearing that his 
vision was worsening every year, there is no objective evidence 
indicating that there has been a material change in the severity 
of his service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate medical examination was conducted.  VAOPGCPREC 
11-95.  The May 2008 and August 2008 examination reports are 
thorough and supported by the other evidence of record.  The 
examinations in this case are adequate upon which to base a 
decision on the diabetes issue.  See Barr, supra.

The RO provided the Veteran a QTC audiological examination in May 
2008.  The Board finds this examination report to be adequate for 
rating purposes.  Prior to the filing of the Veteran's claim, 
Compensation and Pension (C&P) hearing examination worksheets 
were revised to include a discussion of the effect of the 
veteran's hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2010).  However, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the Court noted that 
even if an audiologist's description of the functional effects of 
the veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice caused by 
a deficiency in the examination.  To the extent that there may be 
such a defect here, no prejudice has been demonstrated.  Indeed, 
the May 2008 examination report identified the functional 
impairment of the Veteran's left ear hearing loss as difficulty 
hearing and understanding.  Thus, it is established that the 
functional effects of the Veteran's hearing loss disability were 
considered by a VA audiologist.  The Veteran has not alleged any 
prejudice caused by a deficiency in the May 2008 audiological 
examination.  In sum, the Board finds that the functional effects 
of the Veteran's disability were adequately addressed by this 
examination, and that the RO and the VA audiologist have 
demonstrated substantial compliance with all applicable 
regulatory provisions.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010); 
Martinak, 21 Vet. App. at 455 (citing Cintron v. West, 13 Vet. 
App. 251, 259 (1999) (VA has no obligation to read a veteran's 
mind).  For these reasons, an additional audiological examination 
is not necessary in this case in order to adjudicate the 
Veteran's claim for a higher initial rating for his left ear 
hearing loss.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has hearing loss of the right ear as 
a result of active service.  For the reasons set forth below, the 
Board concludes that service connection is not warranted.

As an initial matter, the Board notes that the Veteran is 
service-connected for a hearing loss disability of the left ear.  
The August 2008 rating decision concedes that the Veteran was 
exposed to excessive noise levels during service.  In this 
regard, the Board fully acknowledges that the Veteran had noise 
exposure in service.  The inquiry that follows is whether there 
is evidence of a current disability.

For VA purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

VA treatment records reflect that the Veteran underwent an 
audiological assessment in October 2007.  Results of the 
assessment demonstrated hearing within normal limits in the right 
ear and word recognition ability of 100 percent in that ear.

The Veteran was afforded a QTC audiological examination in May 
2008.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted that the subjective 
factors were difficulty hearing and understanding and that the 
objective factor was mild high frequency hearing loss in the 
right ear.  It was also noted that the hearing impairment in the 
right ear was not considered a disability for VA purposes.  See 
Hensley, supra.

An analysis of the audiometric results on file yields the finding 
that the Veteran does not meet the regulatory criteria for a 
hearing loss disability of the right ear.  See 38 C.F.R. § 3.385.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has a 
hearing loss disability of the right ear.  The Veteran is 
certainly competent to attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report that 
he has difficulty hearing and understanding.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not 
competent to render a medical diagnosis concerning a hearing loss 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  Thus, the Veteran's 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  The Board accepts 
the Veteran's lay testimony describing his symptoms.  38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  However, the other evidence of record outweighs these 
statements because of the consistent absence of pertinent 
objective findings.

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992).  

Without medical evidence of a current right ear hearing loss 
disability, the Veteran's claim fails to meet the requirements 
for service connection.  See Hickson, supra.  Accordingly, 
service connection is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55.

III. Higher Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

a.	Left Ear Hearing Loss

The Veteran seeks a higher initial rating for his service-
connected hearing loss of the left ear, currently evaluated as 
noncompensable.  For the reasons that follow, the Board finds 
that an initial compensable rating is not warranted.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results 
of a puretone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R.  § 4.85.

As explained above, the Veteran underwent audiometric testing in 
October 2007 during the course of VA treatment.  Audiological 
assessment of the left ear revealed mild sensorineural hearing 
loss and word recognition ability of 96 percent.  

At the May 2008 QTC audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
30
35
40

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The examiner noted that the subjective 
factors were difficulty hearing and understanding and that the 
objective factor was mild hearing loss in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the puretone averages from 
the 1000, 2000, 3000 and 4000 dB ranges and speech recognition 
score are combined to give each ear a numeric designation for use 
on Table VII to determine the correct disability level.  Where 
impaired hearing is service-connected in only one ear, in order 
to determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  
If the non-service connected ear has hearing loss that would 
merit a compensable rating on its own, then the evaluation shall 
apply 38 C.F.R. §§ 4.85 and 4.86 as though both ears were service 
connected.  See 38 C.F.R. §§ 3.383, 4.85(f).

As previously established, the Veteran is only service-connected 
for hearing loss in the left ear.  Audiometric testing in May 
2008 revealed a puretone average of 34 dB and a speech 
recognition score of 88 percent in the left ear; therefore the 
left ear received a designation of II.  The point where II and I 
intersect on Table VII then reveals the disability level for the 
Veteran's hearing loss, which does not reach a compensable level.  

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment that is 
an extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  In the 
instant case, the Veteran's disability does not reflect either of 
the exceptional hearing loss patterns.

In light of the foregoing, the Board finds that there is no 
evidence showing that the Veteran is entitled to a compensable 
rating at any point since the effective date of service 
connection.  The noncompensable evaluation currently assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran.  Thus, his request for a compensable 
evaluation is denied.  See 38 C.F.R. §§ 4.85, 4.86, 4.87.

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a compensable rating have at no 
time been met.  Accordingly, staged ratings are inapplicable. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable rating 
for a left ear hearing loss disability.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b.	Diabetes Mellitus with Erectile Dysfunction and Bilateral 
Cataracts

The Veteran also seeks an increased rating for his service-
connected type II diabetes mellitus with bilateral cataracts and 
erectile dysfunction, currently evaluated as 20 percent 
disabling.  For the reasons that follow, the Board concludes that 
an increase evaluation, to include the assignment of separate 
compensable ratings for diabetic complications, is not warranted.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2010).  A 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when the condition requires insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is assigned when 
more than one daily injection of insulin is required with 
restricted diet, and regulation of activities (avoiding strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength, or 
complications that would be compensable if separately evaluated.

The Court has held that in order for a veteran to be entitled to 
a 40 percent disability rating under Diagnostic Code (DC) 7913, 
the evidence must show that it is medically necessary for him to 
avoid strenuous occupational and recreational activities.  
Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Medical evidence 
is required to support the "regulation of activities" criterion 
of such rating.  Id.

The Veteran's VA and private medical records reflect ongoing 
treatment for diabetes mellitus over the years.  VA treatment 
records dated in February 2007 note that his diabetes was under 
good control.  In September 2007, his diabetes were described as 
being under fair control, with recent a1c of 7.1, up from 6.1-6.2 
previously.  The following month, it was noted that the Veteran's 
blood glucose values fluctuated a lot.  Glipizide PM was 
increased to 20mg.  The Veteran reported exercising three times a 
week by taking 30 minute walks.  There were no reports of 
hypoglycemic episodes.  As to hyperglycemic episodes, there were 
plenty of 200s.  A couple weeks later, it was noted that the 
diabetes was under inadequate control.  Glipizide was increased 
to 20mg twice a day.  After another couple weeks, the Veteran 
reported doing much better and denied any episodes of 
hypoglycemia.  
In January 2008, it was noted that the Veteran's diabetes was 
under fair control.  His blood glucose had improved with the 
addition of AM insulin.  Morning blood glucose remained above 
goal, and evening blood glucose was generally within normal 
limits with occasional high readings due to inconsistencies in 
diet.  The Veteran had one hypoglycemic episode due to missing a 
meal.  NPH at bedtime was increased to 12 units.  In February 
2008, the Veteran reported no hypoglycemic episodes and 2 to 3 
hyperglycemic episodes.  His blood sugar was mostly within goal 
during the past month with occasional high readings due to 
dietary and medication non-compliance.  In May 2008, the 
Veteran's diabetes was found to be well controlled on 
medications.  

The Veteran was afforded a QTC examination in May 2008.  The 
examination report notes that the Veteran's diabetes mellitus 
type II is being treated with NPH insulin twice a day, glipizide 
twice a day, and metformin insulin twice a day.  The 
Comprehensive Metabolic Panel test revealed glucose of 186 and 
results otherwise within normal limits.  The urinalysis was 
absent of protein, sugar, RBC, hyaline casts and granular casts.  
For the diagnosis of diabetes mellitus type II, the objective 
findings were sensory deficits and elevated blood sugar.  
Although the examination report does not specifically comment on 
regulation of activities, it does state the Veteran's conditions 
(namely diabetes mellitus type II, cataracts, essential 
hypertension erectile dysfunction, and diabetic neuropathy) have 
the effect of rendering him disabled as to his usual occupation.  
The effect on his daily activities was that he was dizzy, had low 
energy, had fatigue, and was unable to have sexual relations.  

VA treatment records dated in August 2008 noted that the 
Veteran's diabetes was fair-controlled on glipizide 20mg twice a 
day, metformin 1000mg twice a day, and NPH 10 units at bedtime.  
He was still having high blood glucose levels pre- and post-
dinner and at bedtime at around 200.  Ten units of NPH were added 
to his regimen in the AM.  A month later, the PM insulin was 
increased to 20 units.  Issues regarding hypoglycemia, meal 
planning and snacking at night were discussed with the Veteran.  
In November 2008, it was noted that the diabetes was under good 
control.  In February 2009, the Veteran's diabetes was found to 
be not well-controlled.  His sugars were in the 200 to 300s 
fasting, bedtime and throughout the day.  Ten units of REG twice 
a day was added to his regimen.  In April 2009, it was noted that 
the Veteran needed better self management of his diabetes and 
better dietary habits.  A couple weeks later, a worsening of his 
glycemic control was noted.  His PM insulin was increase from 22 
to 25 units.  The Veteran agreed to be compliant with medications 
and to start an exercise regimen.  Several weeks later, the 
diabetes was still under inadequate control.  He was placed on a 
new insulin regimen of aspart 5 units three times a day, and NPH 
18 units before noon and 25 units at bedtime.  It was noted that 
the Veteran needed a nutrition consultation.  In June 2009, the 
Veteran's blood glucose was found to be well-controlled without 
hyperglycemia or hypoglycemia.  The Veteran was advised that he 
did not need to take glipizide.  In July 2009, the Veteran was 
place on a new insulin regimen.  The Veteran's diet and activity 
level was discussed.  In August 2009, the Veteran reported no 
hypoglycemic episodes less than 70 and some hyperglycemic 
episodes over 200.  His insulin regimen was increased, as his 
sugars were still high.  In September 2009, it was noted that the 
Veteran was supposed to have increased his insulin dose the 
previous month but did not do so, reporting that he had 
experienced one episode of hypoglycemia with the higher dose of 
insulin.  The diabetes was now well-controlled on the current 
regimen.  

After a thorough review of the claims file, the Board finds that 
the medical evidence of record does not establish that the 
Veteran is required to regulate his activities in order to 
control his diabetes mellitus, as is necessary for a 40 percent 
evaluation.  See 38 C.F.R. § 4.119, DC 7913.  Although the 
evidence shows that the Veteran is taking insulin and oral 
medication to control his blood glucose and has been counseled on 
diet and exercise, there is no indication that he has been 
directed by a medical professional to avoid strenuous 
occupational and recreational activities in order to control his 
diabetes mellitus.  See Camacho, 21 Vet. App. 360.  To the extent 
that there is any limitation of activities due to peripheral 
neuropathy, the regulations preclude consideration of such 
limitation for the Veteran's diabetes mellitus claim.  As 
discussed above, separate compensable ratings have been assigned 
for peripheral neuropathy of the bilateral upper and lower 
extremities.  Consideration of the same symptoms under different 
diagnoses for evaluation purposes is prohibited.  See 38 C.F.R. 
§ 4.14 (avoidance of pyramiding).  

In sum, the Board concludes that the Veteran's diabetes mellitus 
is no more than 20 percent disabling.  Based on all of the 
evidence of record, the Board finds that the Veteran has, for the 
most part, been able to maintain good control over his blood 
glucose level with insulin and hypoglycemic agents, and that he 
is not medically required to avoid strenuous occupational and 
recreational activities.  The preponderance of the evidence is 
against a finding that the Veteran is required to regulate his 
activities in order to control his diabetes.  Thus, his 
disability does not meet the criteria necessary to support a 40 
percent rating.  Further, the Board finds that the Veteran's 
diabetes mellitus does not more closely approximate a 60 or 100 
percent evaluation.  There is no indication that the Veteran has, 
during the period on appeal, experienced any episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider.  See 38 C.F.R. § 4.120, DC 7913.  For the 
aforementioned reasons, the Veteran is appropriately compensated 
for his diabetes mellitus with an evaluation of 20 percent.  

The Board will now consider whether the Veteran may be entitled 
to a separate rating for any complications of his diabetes.  
Under Diagnostic Code 7913, compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  38 C.F.R. § 
4.119, DC 7913, Note (1).  Noncompensable complications, however, 
are considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  

The record reflects that the Veteran has erectile dysfunction and 
bilateral cataracts, both of which have been found to be 
associated with his service-connected diabetes mellitus type II.  
Separate evaluations for these conditions may be assigned only if 
their severity warrants at least the minimum compensable rating.  
See 38 C.F.R. § 4.119, DC 7913, Note (1).  

Service connection for erectile dysfunction as proximately caused 
by the Veteran's service-connected diabetes mellitus type II was 
granted in February 2007.  A noncompensable disability rating was 
assigned and special monthly compensation for loss of a creative 
organ was awarded.  

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling.  38 C.F.R. 
§ 4.115b.  In every instance where the schedule does not provide 
a zero percent rating for a diagnostic code, a zero percent 
rating shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Throughout the period on appeal, the evidence shows that the 
Veteran suffers from erectile dysfunction and that he has tried 
medications, with only partial success.  However, no medical or 
lay evidence indicates the presence of penile deformity.  
Examination of the penis and testicles at the December 2006 and 
May 2008 examinations revealed normal findings.  Absent evidence 
of a penile deformity, a compensable disability rating is not 
warranted.  The Board notes that the Veteran is being compensated 
for loss of a creative organ, as special monthly compensation is 
in effect.  A separate compensable disability rating may not be 
assigned absent penile deformity under governing regulation. 

The Board now turns to the question of whether a separate 
compensable rating may be assigned for bilateral cataracts.  
Under Diagnostic Code 6028, non-traumatic cataracts which have 
not been operated on, as is the case here, are rated based on 
impairment of vision.  38 C.F.R. § 4.84a (2008).  Central visual 
acuity is rated on the basis of best distant vision obtainable 
after best correction by glasses, except in the case of 
keratoconus in which contact lenses are required.  38 C.F.R. § 
4.75 (2008).  The Board notes that there is no evidence of record 
showing that the Veteran has keratoconus.  

Under the criteria for impairment of central visual acuity, a 
compensable disability rating can be assigned when corrected 
vision in one eye is no better than 20/50, and corrected vision 
in the other eye is no better than 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.  When corrected vision in each eye is 
no better than 20/40, compensation is not appropriate.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2008).  

(During the pendency of the appeal, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  See 
73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the 
revisions is December 10, 2008, and the revised criteria apply to 
all applications for benefits received by VA on or after that 
date.  Because the Veteran's claim was received prior to December 
10, 2008, the revised criteria are not for application in his 
case.  The Board notes that the amendment allows for a veteran to 
request a review of an eye disability under the revised criteria 
irrespective of whether a veteran's disability has increased 
since the last review.  Id.  No such request has been made.)

At the May 2008 QTC examination, examination of the right and 
left eyes revealed cataracts but no retinopathy.  The Veteran was 
afforded a QTC eye examination in August 2008.  Ocular 
examination revealed uncorrected distance visual acuity of 20/30 
in the right eye and 20/25 in the left eye.  Uncorrected near 
visual acuity was 20/200 in each eye.  Best corrected distance 
visual acuity was 20/25 in each eye, and best corrected near 
visual acuity was 20-20 in each eye.  The macula and peripheral 
retina were unremarkable with no evidence of diabetic 
retinopathy.  The retinal vasculature was normal and the vitreous 
body was clear.  The Veteran was diagnosed with nuclear cataracts 
in each eye.  No other objective evidence of record demonstrates 
any decrease in visual acuity since the May 2008 eye examination.  

Applying the aforementioned findings to 38 C.F.R. § 4.84a, Table 
V, Ratings for Central Visual Acuity Impairment (2008), which is 
used to determine the rating to be assigned for visual impairment 
under Diagnostic Codes 6061 to 6079, the Veteran's central visual 
acuity after correction is not shown to have risen to a 
compensable level at any point during the pendency of this claim 
as it was never worse than 20/40 in either eye.  A compensable 
rating is not warranted for impairment of visual acuity.  The 
Board therefore concludes that a separate compensable rating is 
not available for bilateral cataracts.

The Board has considered the rule of Fenderson, supra.  As the 
Board concludes that neither an increased rating nor a separate 
compensable rating is warranted, the rule of Fenderson is not for 
application.

As such, the Board finds that the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
diabetes mellitus type II with erectile dysfunction and bilateral 
cataracts.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



c.	Extraschedular Ratings

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's left ear hearing loss 
and diabetes mellitus type II with bilateral cataracts and 
erectile dysfunction are not inadequate.  His complained-of 
symptoms are those contemplated by the rating criteria.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluations for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected conditions that are unusual or are 
different from those contemplated by the schedular criteria.  The 
available schedular evaluations for those service- connected 
disabilities are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Service connection for hearing loss of the right ear is denied.

An initial compensable disability rating for hearing loss of the 
left ear is denied.

A disability rating in excess of 20 percent for type II diabetes 
mellitus with bilateral cataracts and erectile dysfunction is 
denied.


REMAND

The Veteran also seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and generalized 
anxiety disorder.  With respect to PTSD, he contends that he was 
exposed to mortar attacks roughly a couple times a month while 
serving in Vietnam.  See Travel Board hearing transcript, July 
2010.  In addition, he describes an incident during guard duty in 
which he almost fired upon what he later discovered were American 
troops.  After a thorough review of the claims file, the Board 
finds that the record is not sufficiently developed to ensure an 
informed decision as to this issue.  

VA is required to provide a medical examination when the record 
of the claim does not contain sufficient medical evidence for VA 
to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  As noted above, the 
Veteran's claim for service connection for a psychiatric disorder 
was previously identified and developed as service connection for 
PTSD exclusively.  The record reflects that the Veteran was 
afforded a QTC psychiatric examination in May 2008.  The examiner 
considered the Veteran's claimed stressors and noted the unit 
history of the 563rd Supply Company, as documented in the claims 
file.  Following the examination, the examiner rendered an Axis I 
diagnosis of generalized anxiety disorder.  The examiner found 
that the Axis I diagnosis did not fit into the diagnostic 
criteria of PTSD according to the DSM-IV.  However, the examiner 
did not address whether the Veteran's diagnosed generalized 
anxiety disorder was etiologically linked to his service or any 
incident therein.  The Board therefore finds that the Veteran 
should be afforded another VA psychiatric examination to 
determine the current nature, extent and etiology of any acquired 
psychiatric disorder.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4).

Additionally, the Board notes that VA recently amended its 
adjudication regulations governing service connection for PTSD, 
effective July 13, 2010, by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), 
which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.  On remand, the Agency of Original 
Jurisdiction (AOJ) should consider the claim under the amended 
version of the regulation.

Furthermore, the Board notes that the Veteran testified at the 
July 2010 Travel Board hearing that he had been undergoing group 
therapy for PTSD at the Vet Center in downtown Atlanta for the 
past year-and-a-half to two years.  There are, however, no 
records of treatment from the Vet Center in the claims file.  On 
remand, the AOJ should ensure that efforts are made to obtain the 
Veteran's treatment records from the Vet Center in Atlanta.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Finally, on remand, the AOJ should provide the Veteran with 
appropriate notice of the amended PTSD regulation and the new 
requirements for substantiating a claim for PTSD, as well as the 
requirements for substantiating a claim for an acquired 
psychiatric disorder.  The RO should also provide the Veteran 
with the opportunity to present additional evidence and argument 
in support of his claim, and conduct any additional development 
indicated in compliance with the Veteran's response and the new 
PTSD regulation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
of entitlement to service connection for an 
acquired psychiatric disorder, and assist 
the Veteran by making reasonable efforts to 
obtain the evidence needed.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  In 
particular, the AOJ should provide the 
Veteran with notice of the amended PTSD 
regulation and the new requirements for 
substantiating a claim for PTSD.  See 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 29,843-52 
(July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)), as corrected by 75 
Fed. Reg. 41,092-01 (July 15, 2010).  

2.  The AOJ should also obtain and 
associate with the claims file all 
available treatment records from the Vet 
Center, as well as any outstanding VA 
psychiatric treatment records.  All efforts 
to obtain these records should be 
documented in the claims file.

3.  Thereafter, the Veteran should be 
afforded another VA psychiatric examination 
to assess the nature and etiology of any 
currently diagnosed acquired psychiatric 
disorder, if found to be present.  All 
indicated studies should be performed, to 
include psychological testing if 
appropriate, and all findings should be 
reported in detail.  The Veteran's claims 
file, including a copy of this remand, must 
be made available to and reviewed by the 
examiner.  Based on the medical findings 
and a review of the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (at 
least a 50 percent probability) that the 
Veteran has a diagnosed acquired 
psychiatric disorder, to include PTSD and 
generalized anxiety disorder, as a result 
of his service or any incident therein.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.

3.  After completing the aforementioned 
actions, reviewing the additional evidence 
submitted, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the issue of service 
connection for an acquired psychiatric 
disorder, to include PTSD and generalized 
anxiety disorder.  The AOJ must consider 
the claim in light of the amended PTSD 
regulation.  See 75 Fed. Reg. 29,843-52 
(July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)), as corrected by 75 
Fed. Reg. 41,092-01 (July 15, 2010).  If 
the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


